                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


WADE BRADLEY,                                  2:18-CV-12202-TGB

                  Plaintiff,

                                         ORDER ADOPTING REPORT
      vs.                                 AND RECOMMENDATION
                                             AND DISMISSING
JAMIE PARKER et al.,                      PLAINTIFF’S COMPLAINT

                  Defendants.




     This matter is before the Court on Magistrate Judge Stephanie

Dawkins Davis’s July 19, 2019 Report and Recommendation (ECF No.

17) recommending dismissal of Plaintiff’s Complaint with prejudice as to

defendants Parker and State Farm, and without prejudice as to

defendant Lull.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to

which objection is made.” Id. Where, as here, neither party objects to

the report, the district court is not obligated to independently review the
record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of July 19,

2019 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge Davis’s
Report and Recommendation of July 19, 2019 is ACCEPTED and

ADOPTED.        It is FURTHER ORDERED that claims against

Defendants    Parker   and    State   Farm    are   DISMISSED       WITH
PREJUDICE and claims against Defendant Lull are DISMISSED

WITHOUT PREJUDICE.


     SO ORDERED.



Dated: August 19, 2019       s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                       Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on August 19, 2019.
                             s/A. Chubb
                             Case Manager




                                      2
